Electronically Filed
                                                          Supreme Court
                                                          SCWC-XX-XXXXXXX
                                                          22-MAR-2022
                                                          08:05 AM
                          SCWC-XX-XXXXXXX                 Dkt. 3 ODAC

            IN THE SUPREME COURT OF THE STATE OF HAWAI‘I


               STATE OF HAWAI‘I, Respondent-Appellee,

                                vs.

             DARRYL M. FREEMAN, Petitioner-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
           (CAAP-XX-XXXXXXX; CR. NO. 1CPC-XX-XXXXXXX)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

     Petitioner-Appellant Darryl M. Freeman’s Application for

Writ of Certiorari filed on February 10, 2022 is hereby

rejected.

     DATED: Honolulu, Hawaiʻi, March 22, 2022.

                               /s/    Mark E. Recktenwald

                               /s/    Paula A. Nakayama

                               /s/    Sabrina S. McKenna

                               /s/    Michael D. Wilson

                               /s/    Todd W. Eddins